DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
Response to Amendment
The Amendment submitted on April 18, 2022, has been entered.  Claims 4, 6, 7, 14, 24, 27, 30, 31, 37, 42, 43, and 49 have been cancelled.  Claims 1, 15, 34, 38, and 46 have been amended and no claims have been added.  Therefore, the pending claims are 1 – 3, 5, 8 – 13, 15 – 23, 25, 26, 28, 29, 32 – 36, 38 – 41, 44 – 48, and 50 – 52.
The declaration under 37 CFR 1.132 filed April 18, 2022 is insufficient to overcome the rejection of claims 1 – 3, 5, 8 – 13, 15 – 23, 25, 26, 28, 29, 32 – 36, 38 – 41, 44 – 48, and 50 – 52 based upon Wong et al. (2020/0131697) as set forth in the last Office action because:  the evidence provided by the applicant fails to demonstrate evidence of unexpected results. The applicant’s evidence compares the three examples of Wong et al. to the applicant’s invention which includes first yarn comprising 100% polyester yarn to form the top layer, a second spandex yarn to form the middle layer, and a third blended yarn comprising 8.4% modal fiber and 91.6% polyester to form the bottom layer, with an over composition of 90% polyester, 5% modal, and 5% spandex. Each example is tested to determine the thermal resistance of the fabric and the water vapor resistance of the fabric. Each sample is tested three times for each example. Additionally, the tests recite that the side normally facing the human body is the side which is facing the measurement unit, however, the declaration fails to identify which side that is in each sample. The arguments are presuming that the blended yarn is the yarn facing the measurement unit in each test. If this is not the case, then the results of the tests which do not place the blended yarn surface on towards the test unit cannot not be directly compared to the results of the tests which do place the blended yarn toward the testing unit.
	While the applicant argues that the test data listed in the result summary show that the applicant’s samples have better results than all the examples taught by Wong et al., the evidence is neither considered to be overwhelming or unexpected. First, it is noted that of the three examples taught by Wong et al. the one that preforms best is the one that is made from polyester, modal, and spandex fibers. Thus, test results of the samples of Wong et al. alone, show that a fabric made from only polyester, modal, and spandex fibers would have the best wicking properties. This reinforces the arguments by the Examiner that Wong et al. preferably materials is a tri-knit polyester fabric wherein one of the yarns includes modal fibers mixed in with the polyester fibers. Further, it shows one of ordinary skill in the art would not find it surprising that a fabric made from polyester, modal, and spandex fiber would have better thermal resistance and water vapor resistance than other blends.
	Second, the results are not considered to be persuasive because the individual results for each example varies significantly, especially with regards to the water vapor resistance. First, for the thermal resistance the 2nd embodiment of Wong had one sample that had a result of 0.0213, lower than the 0.0226 average and the 0.0235 maximum value. Further, the 3rd embodiment of Wong had results of 0.0221, 0.0211, and 0.0207. The applicant’s sample had results of 0.0217, 0.0208, and 0.0205. Thus, samples from both the 2nd and 3rd embodiments had results that were as lower or lower than some of the results of the applicant’s samples. Hence the applicant’s individual samples did not necessarily preform significantly better than the samples of the fabrics taught by Wong et al. Further, the difference between the 3rd embodiment of Wong and the applicant’s invention is not that great. With the variation between samples being so large, the difference in thermal resistance is considered to be significant. The variation within the results is even more varied for the water vapor resistance results. The applicant’s sample has values of 1.441, 1.717, and 2.145, for a difference of 0.704 from the highest to the lowest. While the 3rd embodiment of Wong et al. had results of 1.856, 2.011, and 2.321, which has a difference f 0.465 between the highest and the lowest. Also, the results from the 3rd Embodiment of Wong also have two results within the applicant’s range. Thus, the differences between the average results of the 3rd embodiment and the applicant’s sample are smaller than the range of the test results collected for each sample. 
	Additionally, the declaration went into specific detail about the science behind human’s cooling system and wicking properties of fabrics. These details were never directly connected to the claimed structure or support of unexpected results specifically related to the claimed structure. Thus, declaration is not considered to be persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 5, 8 – 13, 15 – 23, 25, 26, 28, 29, 32 – 36, 38 – 41, 44 – 48, and 50 – 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (2020/0131697) in view of Leonard et al. (7,816,288) and Van Emden et al. (7,682,994).
	Wong et al. is drawn to a tri-knit comfort fabric made from three different yarns knit together (abstract). Wong et al. teaches that the fabric includes a top layer, middle layer, and a bottom layer (paragraph 4). Further, Wong et al. suggests that the fabric is improvement over two-thread fabrics such as polyester and spandex fabrics, because the polyester component can be reduced allowing for Modal fibers to be used which have good softness and excellent hygroscopicity (paragraph 6). Further, the examples disclose that the intermediate yarn is preferably a Spandex yarn that comprises a small amount of the total fabric, 4%, 3%, and 5% respectively (Paragraph 20, 26, and 32). In addition, the top and bottom yarns can include polyester fibers, modal fibers, or blends of polyester and modal fibers. Further, Wong et al. teaches that the addition of modal fibers in the three yarn knit structure improves the wicking function in the fabric and produces a quick drying fabric (paragraph 40). Thus, it would have been obvious to one having ordinary skill in the art to form the three knit fabric from a three yarn combination with a 100% polyester yarn (as taught in Embodiment 3), a 100% spandex yarn (as taught in Embodiments 1 – 3), and a blended fiber comprising a blend of polyester and modal fibers (as taught in Embodiment 1), wherein the spandex yarn is the middle yarn and the other yarns are in the outer layers, since Wong et al. discloses that the improved properties occur when polyester fibers are reduced to be replaced with modal fibers and Wong et al. teaches that the Spandex yarn is preferred in the middle layer.
	While Wong et al. discloses that the fabric has improved wicking properties, Wong et al. fails to teach that the wicking properties are a result of the fiber shape or capillary action. Leonard et al. is drawn to a fabric with moisture wicking properties (abstract). Leonard et al. discloses that the fibers have non-round shapes, such as star shaped or clover, creating wicking channels which promote and enhance moisture transport away from the user’s skin (column 5, lines 5 – 15). The star shape is shown as having four lobes and is considered to be equivalent to X –shape (Figure 2). Van Emden et al. is drawn to fabric with wicking properties. Van Emden et al. discloses that wicking means are known in the art (column 4, line 43 – column 5, line 20). Further, Van Emden et al. discloses that wicking means can include chemical treatments applied to fibers, structure of fibers (i.e. cross shape) such as wicking channels or wicking fibers or yarns (column 11, line 54 – column 12, line 10). The cross shape fiber is considered to be equivalent to an X-Shaped fiber. Thus, it would have been obvious to one having ordinary skill in the art to enhance the moisture transport and wicking properties by creating wicking channels in the fiber structure, as is known in the art and taught by Leonard et al. and Van Emden et al., in the fabric of Wong et al. by using non-circular star shaped or X-shaped cross sections in the polyester fibers of Wong et al. that are next to the users skin to improve the wicking properties of the fabric. 
	Additionally, it is noted that Wong et al. is not required to teach what is known. In the present case Wong et al. does not teach the specific yarn construction and size of the yarn in the embodiments. The Office take official notice that how to make yarns and choosing yarn sizes for wicking and comfort garments is well known in the art. Further, yarns are known to be made from either filaments or fibers to make filament yarns or spun yarns respectively. Leonard et al. teaches that the yarns in the invention are continuous filament yarns with a size between 30 and 100 denier (claim 1). Further, Van Emden et al. teach that the yarns used in the fabric can include spun yarns with count of about 10 to 50 metric count. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the yarn size and yarn construction, i.e., filament or spun yarns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would be motivated to choose from known size ranges and yarns constructions for wicking garments and fabrics to make tri-knit comfort fabric of Wong et al. 
	While Wong et al. teaches general amounts of the yarns and fiber types on the entire fabrics, Wong et al. teaches general amounts of yarns in the knit fabric and fiber types in the yarn blend. Wong et al. suggests that the spandex yarn is between 3 and 5% of the fabric. Thus, the other yarns would be up to 97% of the fabric. Further, in the examples the outer layer can be 9%, 39%, 43%, 53%, 58%, and 86% of the total fabric. Thus, Wong et al. suggests to one having ordinary skill in the art that the outer yarns can vary in total amount of the fabric which would determine the overall properties of the final product. Further, the polyester/Modal blended yarn is taught as having 37% of the total fabric as polyester and 6% of the total fabric as modal fibers. Thus, the amount of modal in the yarn is about 14% and the amount of polyester fiber in the yarn is about 86%. It would have been obvious to one having ordinary skill in the art to choose a blended yarn with similar amounts of modal and polyester fibers. Further, the amount of each material and the amount of each yarn in the fabric will directly influence the properties of the final fabric since the modal fibers will influence comfort and the polyester fibers will influence wicking and drying properties. Thus, one of ordinary skill in the art would be motivated to choose the amounts of the fibers and the yarns within the fabric based on the desired end products in the fabric. Thus, claims 1 – 3, 5, 8 – 11, 13, 15 – 23, 25, 26, 28, 29, 32, 34 - 36, 38 – 40, 44, and 46 – 48 are rejected.
	Wong et al. fails to teach the specific shape of the modal fibers.  It would have been an obvious matter of design choice to use square shaped fibers, since such a modification would have involved a mere change in the shape of a component.  Further, as set forth above, the different shapes can create wicking channels which improves the wicking properties of the yarns. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Thus, claims 12 is rejected.
	Also, the prior art fails to teach the specific knit structure used to make the three-layer knit fabric. However, one of ordinary skill in the art would know that the three-layered fabric can be made from known double layer fabrics such as double jersey, pique terry, jacquard, pointelle, etc. Thus, it would have been obvious to one having ordinary skill in the art to use known double knit structures as the three-layered knit structure in the fabric of Wong et al. Thus, claims 33, 41, and 45 are rejected. 
	Finally, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, the claims drawn to how the fabric is used or what the fabric could be made into, claims 50 – 52, are rejected with the parent claims since these claims fail to recite any structural features which would distinguish the end uses from the fabric structure recited in the parent claims. Thus, claims 50 - 52 are rejected.
Response to Arguments
Applicant's arguments filed April 18,2022, have been fully considered but they are not persuasive. The applicant argues that the test results submitted by the applicant remarkable results that would not have been expected by one of ordinary skill in the art (response, page 11). However, as set forth above, the results do not show clear results of improvement over the prior art or even suggest that the invention would have unexpected properties. The results show that in the prior art the polyester, modal, and spandex fabric has the best moisture transport and water vapor properties. Wong et al. is directed towards improving the comfort and moisture properties of the prior art and teaches adding modal fibers to polyester and spandex knit fabric to produce that result. Further, the applicant’s own evidence shows that the combination of polyester, modal, and spandex in the prior art has the best wicking properties. Thus, the improvements cited by the applicant are not unexpected. And the results of the applicant’s samples overlap with the results of the samples from the 3rd embodiment of Wong et al. Hence, the present invention doesn’t demonstrate clear and consistent improvements over the prior art. Thus, the evidence is not persuasive. 
Further, the applicant argues that the prior art does not suggest a fabric with a polyester yarn, a polyester and modal yarn, and a spandex yarn. The broadest teach is to substitute some of the polyester in a polyester and spandex knit with modal fibers (paragraph 6). Further, in the discussion of fiber materials polyester, which is a type of synthetic fiber is given clear preference over other types of synthetic fibers since the list of materials reads at least two of polyester fiber, synthetic fiber, and natural fabric; or elastic fibers, polyester fibers, synthetic fibers, and natural fibers (paragraph 8). Hence Wong et al. has demonstrated a clear preference for polyester fiber fabrics and modal fibers as materials in the knit comfort fabric. Thus, the combination would be obvious over the teaching of Wong et al. Therefore, the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
June 10, 2022





/JENNA L JOHNSON/Primary Examiner, Art Unit 1789